MEMORANDUM **
Natalia Volkova, a native and citizen of Ukraine, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation and the BIA’s denial of her motion to reopen. Because the transitional rules apply, see Rua-no v. Ashcroft, 301 F.3d 1155, 1159 (9th Cir.2002), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the denial of asylum and withholding of deportation for substantial evidence, see Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995), and the denial of a motion to reopen for abuse of discretion, Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000). In 01-70762, we deny the petition. In 02-72374, we deny the petition in part, grant it in part and remand.
In 01-70762, the State Department reports and the testimony of Volkova’s own witness provided substantial evidence to support the IJ’s conclusion that country conditions had changed sufficiently to rebut the presumption of well-founded fear of future persecution that arose when Vol-kova demonstrated past persecution because of her religion. See Marcu v. INS, 147 F.3d 1078,1081-82 (9th Cir.1998). Because she did not make the requisite showing for asylum, it follows that Volkova failed to satisfy the more stringent standard for withholding of deportation. See Ghaly, 58 F.3d at 1429.
We cannot reach the ineffective assistance of counsel argument Volkova raises in her petition for review of the denial of asylum because she did not raise this issue before the BIA. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000).
In 02-72374, the BIA properly dismissed Volkova’s claims of ineffective assistance and inaccurate translation contained in her motion to reconsider because she failed to file them within 30 days of the BIA’s April 17, 2001 decision, and she was ineligible for “equitable tolling” because she had not demonstrated due diligence in pursuing these claims. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1184 (9th Cir.2001)(en banc); see also 8 C.F.R. § 3.2(b)(2). Vol-kova’s contention that the BIA miscast these claims as a motion to reconsider rather than a motion to reopen is without merit, because the motion is untimely in either case. See id.
The BIA abused its discretion, however, in denying her motion to reopen based on changed conditions in the Ukraine because of her failure to attach the current country conditions report. See Abassi v. INS, 305 F.3d 1028, 1031 (9th Cir.2002) (“When mere citations are sufficient for equally accessible authority such as statutes, regulations, BIA decisions, or other court opinions, we see no reason why a pro se mov-ant’s failure to staple a recent country profile to a motion referring to that profile should excuse the BIA from an obligation to consider it.”). We remand to the BIA for consideration of the narrow issue of whether changed country conditions sup*767port Volkova’s motion to reopen. See INS v. Ventura, — U.S.-,-, 123 S.Ct. 353, 355,154 L.Ed.2d 272 (2002).
Respondent’s motion to strike Petitioner’s opening brief is denied.
PETITION FOR REVIEW DENIED in 01-70762. PETITION FOR REVIEW DENIED in part, and GRANTED in part in 02-72374.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.